Citation Nr: 0936992	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  02-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board of Veterans' Appeals (Board) (Board) remanded the 
veterans claims in July 2004 to ensure the Veteran had been 
properly notified.  After the development ordered had been 
completed the claims were returned to the Board for further 
appellate review.  

In November 2006, the Board issued a decision reopening the 
Veteran's claim for service connection for a low back 
disorder and remanding the issue for further development.  
The Board decision denied an increased rating for headaches.  

The Veteran appealed the denial of an increased rating for 
headaches to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  The Court in August 
2008 remanded the claim to the Board for it to comply with 
the instructions in the Joint Motion for Order Vacating and 
Remanding the Board Decision (Joint Motion).  

The development ordered by the Board in November 2006 has 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In August 1974 the Veteran fell from a military truck and 
sustained a mild concussion, a scalp wound, and multiple 
abrasions to the right elbow, right lower leg and third 
finger of the right hand.  

2.  Service treatment records do not document any injury to 
the low back or complaints of low back pain in service.  

3.  In January 1975, the Veteran submitted a claim for 
service connection for a back disability, and when examined 
for VA purposes in March 1975, he was diagnosed to have post 
traumatic lumbosacral spine myositis, with lumbar tenderness, 
muscle spasm, limitation of motion and positive straight leg 
raises shown on physical inspection.  

4.  Two private physicians have linked current lumbar spine 
disability to service, and a VA physician has concluded there 
is no nexus between current disability and service.  

5.  The service-connected post-traumatic headaches are shown 
to have resulted from head trauma in service, and contain a 
migrainous component; the Veteran does not have multi-infarct 
dementia, but does experience prostrating attacks occurring 
on an average less than once per month over last several 
months.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, a low 
back disorder was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8045, 8100, 9304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claims in August 2000.  The Board 
remanded the claims in July 2004 to ensure the Veteran was 
properly notified.  A letter to the Veteran in July 2004 
notified the Veteran of what evidence was necessary to 
support his claims, how VA could assist him, what the Veteran 
could do to help, and what actions VA had taken to develop 
his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  In March 2006 the RO sent the 
Veteran a letter in compliance with Dingess/Hartman.  

The available records have been obtained.  The Veteran was 
afforded a VA examination and a medical opinion was obtained.  

I.  Service Connection for a Low Back Disorder

Service treatment records do not include any specific 
reference to low back complaints or findings.  The records do 
show that he sustained a chest contusion in May 1974, and 
that in August 1974 he was treated for injuries resulting 
from a fall from a truck.  His injuries included a 
concussion, scalp laceration, and abrasions of his right leg 
and arm.  

In January 1975, two months after service, the Veteran 
submitted an application for VA benefits, claiming service 
connection for a low back disability.  He was examined in 
this regard in March 1975.  The VA examination report 
includes the Veteran describing that he injured his back 
while falling from a truck in service.  X- ray studies of the 
lumbosacral spine were negative for abnormalities, but the 
examiner found lumbar tenderness, muscle spasm, limitation of 
motion and positive straight leg raises on physical 
inspection.  The examiner diagnosed post-traumatic 
lumbosacral spine myositis.  

At a VA examination conducted in 1986, the Veteran again 
mentioned complaints of back pain, which he evidently dated 
from his in-service accident, and moderate muscle spasm and 
tenderness was noted.  He was diagnosed to have lumbar 
myositis.  

Beginning in 2000 VA records document the presence of 
degenerative disc disease, and when examined for VA purposes 
in 2007, the diagnoses also included lumbar myositis, lumbar 
spondylosis, and intervertebral osteochondrosis.  

In March 2002, the Veteran submitted a statement from a 
private physician who concluded that in view of the history 
of trauma it could be inferred that the herniated nucleus 
pulposus (HNP) was incurred in the episode when the Veteran 
was falling.  An April 2006 letter from another private 
physician explained that a herniation was more likely a 
response to torsion or extension and compression of the area 
even if not direct trauma occurred.  He asserted that even if 
there were no known symptoms before the fall and the symptoms 
appeared after the fall, you could conclude there was 
sufficient evidence to establish a causal link between the 
fall and the HNP disorder.  

Based on those facts and the opinion offered the Board 
reopened the claim and requested an examination and a medical 
opinion.  

A VA examination was conducted in March 2007.  After 
examining the Veteran, taking his history and reviewing the 
claims folder the VA physician provided the following 
opinion.  I believe it is not as likely as not that his 
present degenerative disk disease is etiologically related to 
his military service, although it is documented that he did 
fall from a truck; apparently he did not have significant 
trauma to his low back since there is no report of contusion 
to the back, back muscles, or scrapes or lacerations 
described in service treatment records of that area.  The 
patient was not followed up while in the military service for 
his low back.  There is no medical evidence of follow up 
after release from military service not one year or even ten 
or fifteen years after release from service.  Therefore it is 
not as likely as not that his present degenerative disk 
disease and lumbar myositis is sequelae from his fall from 
the bed of a truck while in military service.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Despite the adverse opinion obtained in March 2007, given the 
injuries that were documented in service, and the Veteran's 
complaints and diagnoses documented a few short months after 
service, it is reasonable to conclude that he sustained some 
trauma to his low back during service.  Likewise, given the 
symptoms and complaints documented in 1975 and 1986, together 
with the private medical opinions linking current disability 
to service, it may be reasonably concluded that the evidence 
is at least in equipoise on the question of whether current 
disability was incurred in service.  In view of this, a basis 
upon which to establish service connection has been 
presented, and the appeal is granted in this regard.  


II.  Increased Rating for Post-traumatic Headaches

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service- 
connected post traumatic headaches, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Service connection for post-traumatic headaches was granted 
in April 1975, based on service medical records showing that 
the veteran developed headaches following a concussion.  The 
disorder was rated as noncompensably disabling.  In October 
2001, the RO increased the assigned evaluation to 10 percent 
disabling. 

VA treatment records for 1997 to October 2000 are silent for 
any reference to headaches.  They note that the veteran used 
Naproxen for his pain relief.

The veteran attended a VA examination in October 2000.  He 
reported experiencing headaches that were at times severe 
enough to preclude working and require bed rest.  He 
explained that he experienced up to four headaches in a 
month, with one severe headache each month, and that the 
severe headaches could last up to three days.  He reported 
using Tylenol, Naproxen, and Flexeril.  The examiner 
diagnosed post-traumatic headaches by history.  

In a November 2001 statement, the veteran indicated that he 
experienced up to four severe headaches each month requiring 
bed rest.

VA treatment records for November 2000 to November 2005 show 
that in November 2001, he reported experiencing occasional 
headaches, and was diagnosed with rule out post-traumatic 
headaches.  In March 2002, he was diagnosed with rule out 
tension headaches versus lumbago-related headaches.  In April 
2002 a diagnostic study of the brain was negative, and his 
headaches were considered likely related to lumbar disc 
disease.  Entries for April 2003 and April 2004 document 
complaints of headaches.  In May 2004 he was seen in the 
emergency room for complaints of headaches, dizziness, and 
blurred vision.  The records show that his prescriptions 
included Sulindac and Fioricet.

The treatment records show that in October 2005, he was seen 
in the emergency room for headaches, fever, and general 
malaise, at which time he reported the headaches were low in 
intensity. His symptoms were eventually attributed to Dengue 
fever, which resolved by November 2005.  Later in November 
2005 he requested Sulindac and Fioricet for headaches.

The veteran attended a VA examination in September 2003, at 
which time he reported experiencing headaches of varying 
severity up to three times each week. He indicated that he 
usually was able to continue with his activities despite the 
headaches, but that some headaches required him to rest.  He 
reported that he was a teacher, and was independent in his 
activities of daily living.  The examiner suggested that the 
veteran was not experiencing migraines, but nevertheless 
diagnosed him with chronic recurring headaches of the muscle 
contraction type, with a migrainous component.  The examiner 
noted the absence of any neurologic deficit.

At a September 2004 VA examination, the veteran complained of 
almost daily headaches, which were aggravated by stress.  He 
indicated that he is able to resume his activities after 
taking medication and resting for 30 minutes.  The examiner 
noted that the description of the headaches was unchanged 
from the September 2003 examination, as were the findings on 
examination.  The examiner diagnosed chronic recurrent post- 
traumatic headaches of the muscle contraction type, mixed, 
with a migrainous component.  

At a November 2005 VA examination, the veteran reported 
experiencing daily headaches, for which he used Sulindac and 
Fioricet.  He noted that his headaches could be precipitated 
by stress, and that the headaches were relieved with 
medication.  He noted that his headaches could recur during 
the same day, and occasionally lasted all day and could 
become prostrating.  He indicated that the prostrating 
attacks occurred about seven times each year, and that during 
such episodes he stays home from class.  He explained that he 
was a teacher, and that when he develops headaches while 
teaching, he is able to resume teaching after resting for up 
to an hour; he clarified that those episodes did not involve 
the type of headaches he described as prostrating, and 
explained that most of the time, his headaches do not impair 
functioning.  He denied any side effects from his medication.  
The examiner diagnosed chronic recurring post-traumatic 
headaches, mixed vascular, migrainous, and tensional muscle 
contraction.  The examiner noted the absence of significant 
change in the disorder since the last VA examination.  

The RO evaluated the veteran's headaches as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8045- 
9304, pertaining to brain disease due to trauma.

That diagnostic code provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.

Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.  A 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The record reflects that the veteran's headaches are 
primarily post-traumatic in nature, resulting from the head 
injury he experienced in service.  The evidence on file is 
silent for any reference to dementia, and he has not 
otherwise been diagnosed with dementia of any type.  
Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent for post-traumatic headaches 
under Diagnostic Code 9304.  

As to consideration under Diagnostic Code 8100, at his 
October 2000 examination, the Veteran reported experiencing 
prostrating headaches occurring once per month.  Notably, 
however, contemporaneous treatment records are silent for any 
mention of headaches, let alone headaches severe enough to 
incapacitate.  

Following the October 2000 examination, and at the November 
2005 examination in particular, the veteran reported that his 
prostrating headaches occurred at a rate of less than one 
each month (approximately seven times each year).  While he 
now reports that he experiences headaches of some type on an 
almost daily basis, he has consistently indicated that he can 
work through his headaches with medication and some rest, and 
the treatment records are silent for any mention of 
prostrating, or even migrainous, headaches.  

In his November 2001 statement, the veteran contended that he 
experienced up to four prostrating headaches each month.  
That account is inconsistent with not only the VA treatment 
records, but with his report to the October 2000, September 
2003, September 2004, and November 2005 examiners.

The Board also points out that the account given to the 
October 2000 examiner of one prostrating headache each month 
is also inconsistent with contemporary treatment records, 
with subsequent VA examination reports, and with the 
conclusion of the October 2000 examiner himself; that 
examiner diagnosed a headache disorder by history, and did 
not suggest that the veteran had a current headache disorder 
severe enough to result in prostrating attacks.

Given that the accounts of the nature and frequency of the 
prostrating attacks reported at his September 2003 and 
subsequent examinations are consistent, and also somewhat 
supported by contemporaneous treatment records documenting 
the prescription of medications other than Naproxen, the 
Board finds that the accounts provided in the latter 
examination reports are of greater probative value than those 
reported at the October 2000 VA examination or in the 
November 2001 statement.

The Board points out that the veteran is admittedly able to 
work through most headaches, and that he has been steadily 
employed for a number of years.

The Board consequently finds that the record shows that the 
veteran experiences, at most, less than one prostrating 
headache per month, and that the headaches are not productive 
of economic inadaptability.  Accordingly, a rating in excess 
of 10 percent under Diagnostic Code 8100 is not warranted.

Consequently, there is no basis for the assignment of a 
rating in excess of 10 percent for post-traumatic headaches 
under Diagnostic Codes 8100 or 9304. Accordingly, a rating in 
excess of 10 percent for post-traumatic headaches is not 
warranted.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The Veteran is regularly employed as a school teacher.  His 
loss days of work due to prostrating headaches is the basis 
for the current rating.  There is no indication in the record 
that the Veteran's symptoms are in any way unique or out of 
the ordinary such that they would set him apart from other 
Veteran's with the same headache disorder and level of 
disability.  Referral for consideration of an extraschedular 
rating is not appropriate.  


ORDER

Service connection for low back disorder is granted.  

An increased rating for post-traumatic headaches is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


